Case 9:20-cr-80048-WPD Document 27 Entered on FLSD Docket 03/31/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


  UNITED STATES OF AMERICA,                           CASE NO. 20-80048-CR-DIMITROULEAS

                 Plaintiff,

  vs.

  JUSTIN SMITH,

              Defendant.
  _______________________________________/

                                            ORDER

         THIS CAUSE is before the Court on Defendant’s March 29, 2021 Joint Motion

  For Continuance, Video-Conference Change of Plea. [DE-23]. Counsel have agreed upon a

  change of plea date [DE-25]. The Motion for Continuance [DE-23] is GRANTED. Trial is reset

  for May 24, 2021 at 10:00 AM, with a calendar call/change of plea on May 17, 2021 at 10:00

  AM. Counsel may appear remotely at the change of plea; however, Smith will need to be present

  in court so that the court can determine the voluntariness of his decision, as the court is more

  comfortable making that decision in person. The motion to waive defendant’s presence [DE-25]

  is Denied, as moot.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

  31st day of March, 2021.




  Copies furnished to:

  Counsel of record
Case 9:20-cr-80048-WPD Document 27 Entered on FLSD Docket 03/31/2021 Page 2 of 2
